DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Amendment
In response to the amendment(s) filed on 9/6/22, amended claim(s) 71 is/are acknowledged.  The following new and/or reiterated ground(s) of rejection is/are set forth:
Specification
The amendment filed 10/19/21 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “a) is an exploded view schematic illustration of a representative device that includes a small (radius ~0.5 mm) sensor (active region) 4410 and a large (radius ~1.5 mm) sensor (active region) 4400,” as disclosed in para [0169], “c) is an optical image of the device laminated on a fingernail, and d) is a corresponding infrared image of the device during operation,” as disclosed in para [0169] of the amended specification, “Said first active region 4400 and said second active region 4410 are spatially separated from each other such that said first active region 4400 and said second active region 4410 are not concentrically positioned relative to each other.  That is, a geometric center of said first active region 4400 is laterally separated from that of said second active region 4410 by a distance,” as disclosed in para [0169] of the specification.”
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 71 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 71, the claim term “wherein the temperature sensor measures” (line 2) is ambiguous.  Claim 71 is an apparatus-type claim as evidenced by “[t]he wireless electronic device.”  However, “the temperature sensor measures” is a method step.  Therefore, it is unclear what scope to be given a method step in an apparatus-type claim.  The claim is examined as meaning that the temperature sensor is configured to measure.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 60, 62, 64-67, 71, 73, 76-81, 83, 85, and 90 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2013/0333094 to Rogers et al. (hereinafter “Rogers”).
For claim 1, Rogers disclose a wireless electronic device for thermally interfacing with a biological tissue (Abstract) (para [0013]-[0014]) comprising:
a flexible substrate (“flexible or stretchable substrate,” para [0009]);
at least a first active region and a second active region supported by said flexible substrate (two of the “disk-shaped electrode,” see para [0018] and [0023]), and spatially separated from each other such that said first active region and said second active region are not concentrically positioned relative to each other (two of the “disk-shaped electrode,” see para [0018] and [0023]), wherein each of said first active region and said second active region comprises a thermal actuator and a temperature sensor (see para [0015], which states “the device may be electrodes that provide a measure of capacitance, a heat source, and sensor”) (also see “the heater is a resistive heater whose temperature increases with increasing current, such as by electrically conductive wires…,” para [0068]), wherein said thermal actuator is configured to (Examiner’s Note: functional language, i.e., capable of) provide a thermal input to said biological tissue (para [0014] and [0068]), and said temperature sensor is configured to (Examiner’s Note: functional language, i.e., capable of) measure a temperature to determine thermal conductivity of said biological tissue (para [0013] and [0068]);
a wireless electronic system in electronic communication with said thermal actuator and said temperature sensor of each of said first active region and said second active region (para [0024]), wherein said wireless electronic system is configured to provide communication with an external controller (i.e., via the “wireless power source” and “antenna,” para [0024]);
an encapsulation layer (“barrier layer,” para [0049]) that isolates said first active region and said second active region (para [0049]).
For claim 60, Rogers further discloses wherein said external controller is configured to determine a tissue parameter based on said thermal conductivity (Examiner’s Note: the external controller be referentially claimed, and therefore the “wireless electronic system” being capable of providing two-way communication with an external controller that is capable of determining a tissue parameter based on said thermal conductivity, see para [0024]).
For claim 62, Rogers further discloses configured for (Examiner’s Note: functional language, i.e., capable of) long-term interfacing with the biological tissue for a time period that is greater than or equal to 1 day (para [0116]).
For claim 64, Rogers further discloses wherein the biological tissue comprises skin and the wireless electronic device is an epidermal electronic device that is configured to conformally mount to the skin or a material disposed thereon (para [0066]).
For claim 65, Rogers further discloses wherein the biological tissue is a nail tissue (Examiner’s Note: this limitation being a further limitation of recited functional language in claim 1) (para [0009]).
For claim 66, Rogers further discloses configured for (Examiner’s Note: functional language, i.e., capable of) implantation in a living animal, wherein the biological tissue comprises an internal organ or a subcutaneous tissue (para [0044], [0187], “biocompatible” being capable of being implanted).
For claim 67, Rogers further discloses wherein the biological tissue is a transplanted tissue, including a transplanted organ (Examiner’s Note; this limitation being a further limitation of functional language in claim 1, thereby also being capable of) (para [0044], [0187], “biocompatible” being capable of being implanted).
For claim 71, Rogers further discloses configured to (Examiner’s Note: functional language, i.e., capable of) contact a moisturizer product (Abstract), wherein the temperature sensor measures (Examiner’s Note: functional language, i.e., capable of) a temperature in the moisturizer product to determine (Examiner’s Note: intended use, i.e., capable of) a moisturizer water content (para [0013] and [0068]).
For claim 73, Rogers further discloses for personalized use (Examiner’s Note: intended use, i.e., capable of) by an individual user for skin hydration monitoring, evaluation, and treatment thereof (para [0069] and/or [0208]).
For claim 76, Rogers further discloses wherein said temperature sensor is configured to measure a temperature change of the biological tissue comprising skin to evaluate (Examiner’s Note: intended use, i.e., capable of) excess skin water loss and low skin hydration (para [0069] and/or [0208]).
For claim 77, Rogers further discloses wherein the excess skin water loss is associated with atopic dermatitis or eczema (Examiner’s Note: this limitation being a further limitation of an intended use limitation) (para [0069] and/or [0208]).
For claim 78, Rogers further discloses for use (Examiner’s Note: functional language, i.e., capable of) in detecting a systemic condition (Examiner’s Note: Applicant’s specification identifying perfusion as playing a central role in a system condition) (para [0017]).
For claim 79, Rogers further discloses wherein a temperature change of the biological tissue indicates an inflammatory condition or edema (para [0034]).
For claim 80, Rogers further discloses used to (Examiner’s Note: intended use, i.e., capable of) detect an early sunburn damage condition to skin (para [0017] and/or [0034]).
For claim 81, Rogers further discloses wherein said thermal actuator and said thermal sensor comprise a resistive wire, whose resistance varies with temperature (para [0068]) (Examiner’s Note: this being an inherent property of materials1).
For claim 83, Rogers further discloses wherein said thermal sensor and said thermal actuator are formed from an electrically resistive wire (para [0068]) (Examiner’s Note: this also being an inherent property of materials, see footnote below) that is configured to deliver thermal power to the biological tissue by Joule heating (Examiner’s Note: functional language, i.e., capable of) (para [0068]).
For claim 85, Rogers further discloses a plurality of temperature sensors and/or a plurality of thermal actuators (“one or more sensors, actuators or both supported by the inner surface or the outer surface of the flexible or stretchable substrate,” para [0009]) (also see para [0014]).
For claim 90, Rogers further discloses a first contact pad (“each electrode unit of the electrode array comprises a contact pad…” para [0035]) and a first electrically conductive ribbon that electrically connects the first contact pad to the first active region (“the electrodes of the array are electrically interconnected …” para [0033], and para [0182] states that the “interconnects” may be “ribbon structure”); and a second contact pad (“each electrode unit of the electrode array comprises a contact pad…” para [0035]) and a second electrically conductive ribbon that electrically connects the second contact pad to the second active region (“the electrodes of the array are electrically interconnected …” para [0033], and para [0182] states that the “interconnects” may be “ribbon structure”); wherein said first and second contact pads serve as interfaces to the electronic system for control and data acquisition (“wherein the contact pad provides an electrical interface…,” para [0035]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 63, 68-70, 74, 86, and 88 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers in view of U.S. Patent Application Publication No. 2018/0014734 to Rogers et al. (hereinafter “Rogers 2”).
For claim 63, Rogers does not expressly disclose configured to provide a periodically continuous measure of thermal conductivity over a time period that is greater than or equal to 10 minutes.
However, Rogers 2 teaches configured to (Examiner’s Note: functional language, i.e., capable of) provide a periodically continuous measure of thermal conductivity over a time period that is greater than or equal to 10 minutes (para [0060]-[0061] and/or [0264]).
It would have been obvious to a skilled artisan to modify Rogers to be configured to provide a periodically continuous measure of thermal conductivity over a time period that is greater than or equal to 10 minutes, in view of the teachings of Rogers 2, because such a way to measure thermal conductivity is a suitable measurement for the thermal measurement(s) of Rogers.
For claim 68, Rogers does not expressly disclose wherein said thermal conductivity is used to calculate a tissue parameter that is one or more of tissue responses to treatment, tissue changes due to worsening of disease, tissue changes due to improvement of disease, tissue hydration, inflammation state, tissue oxygenation, tissue perfusion, blood flow, tissue healing, tissue damage, and tissue health.
However, Rogers 2 teaches wherein said thermal conductivity is used to calculate a tissue parameter that is one or more of tissue responses to treatment, tissue changes due to worsening of disease, tissue changes due to improvement of disease, tissue hydration, inflammation state, tissue oxygenation, tissue perfusion, blood flow, tissue healing, tissue damage, and tissue health (para [0017]).
It would have been obvious to a skilled artisan to modify Rogers wherein said thermal conductivity is used to calculate a tissue parameter that is one or more of tissue responses to treatment, tissue changes due to worsening of disease, tissue changes due to improvement of disease, tissue hydration, inflammation state, tissue oxygenation, tissue perfusion, blood flow, tissue healing, tissue damage, and tissue health, in view of the teachings of Rogers 2, for the obvious advantage of monitoring the tissue.
For claim 69, Rogers do not expressly disclose wherein the tissue parameter is associated with a sunburn parameter.
However, Rogers 2 teaches wherein a tissue parameter is associated with a sunburn parameter (para [0132]).
It would have been obvious to a skilled artisan to modify Rogers wherein the tissue parameter is associated with a sunburn parameter, in view of the teachings of Rogers 2, for the obvious advantage of being able to determine whether the patient has received a sunburn.
For claim 70, Rogers does not expressly disclose wherein the tissue parameter is personalized for an individual user.
However, Rogers 2 teaches wherein the tissue parameter is personalized for an individual user (para [0017], hydration state, inflammation state, and/or occlusion state being personal to the user).
It would have been obvious to a skilled artisan to modify Rogers wherein the tissue parameter is personalized for an individual user, in view of the teachings of Rogers 2, for the obvious advantage of monitoring the physiology of the individual user.
For claim 74, Rogers does not expressly disclose configured to obtain a baseline skin hydration value and determine deviation from the baseline skin hydration value indicative of worsening dry skin.
However, Rogers 2 teaches configured to obtain a baseline skin hydration value and determine deviation from the baseline skin hydration value indicative of worsening dry skin (para [0079]).
It would have been obvious to a skilled artisan to modify Rogers configured to obtain a baseline skin hydration value and determine deviation from the baseline skin hydration value indicative of worsening dry skin, in view of the teachings of Rogers 2, for the obvious advantage of monitoring skin hydration so that a moisturizer can be applied when skin is too dry.
For claim 86, Rogers does not disclose wherein said wireless electronic system is configured to power said wireless electronic device from said external controller.
However, Rogers 2 teaches wherein said wireless electronic system is configured to power said wireless electronic device from said external controller (para [0250]-[0251]) (also see claim 33).
It would have been obvious to a skilled artisan to modify Rogers wherein said wireless electronic system is configured to power said wireless electronic device from said external controller, in view of the teachings of Rogers 2, for the obvious advantage of being able to externally power the device and not have to swap out a battery or otherwise remove the device from where it is positioned.
For claim 88, Rogers does not disclose configured to determine the thermal conductivity at a selected depth from a surface of said biological tissue, ranging to a maximum depth of 8 mm.
However, Rogers 3 teaches wherein the thermal conductivity is determined (Examiner’s Note: functional language, i.e., capable of) at a selected depth from a surface of said biological tissue, ranging to a maximum depth of 8 mm (para [0113], [0119]-[0121], and [0124]-[0125]).
It would have been obvious to a skilled artisan to modify Rogers configured to determine the thermal conductivity at a selected depth from a surface of said biological tissue, ranging to a maximum depth of 8 mm, in view of the teachings of Rogers 4, for the obvious advantage of determining thermal conductivity taking into consideration other parameters such as blood flow.
Claim(s) 75 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers in view of U.S. Patent Application Publication No. 2016/0220184 to Manion.
For claim 75, Rogers does not expressly disclose a haptic feedback element and/or a visual feedback element to warn the user of a low tissue hydration condition.
However, Manion teaches a haptic feedback element and/or a visual feedback element to warn the user of a low tissue hydration condition (see 410 in Fig. 4a) (also see para [0046]).
It would have been obvious to a skilled artisan to modify Rogers to include a haptic feedback element and/or a visual feedback element to warn the user of a low tissue hydration condition, in view of the teachings of Manion, for the obvious advantage of monitoring the user’s hydration so that a treatment action may be taken if hydration is too low.
Claim(s) 87 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers in view of U.S. Patent Application Publication No. 2019/0369728 to Rogers et al. (hereinafter “Rogers 3”).
For claim 87, Rogers does not expressly disclose further comprising a battery to at least partially power said wireless electronic device.
However, Rogers 3 teaches a battery to at least partially power said wireless electronic device (para [0012]).
It would have been obvious to a skilled artisan to modify Rogers to include a battery to at least partially power said wireless electronic device, in view of the teachings of Rogers 3, for the obvious advantage of providing multiple power sources to the device in case one fails.
Response to Arguments
Applicant's arguments filed 9/6/22 have been fully considered.
With respect to the objections to the specification, many of these objections have been withdrawn in view of Applicant’s amendments and arguments.  Specifically, the objections to para [00295]-[00296] have been fully withdrawn.  The remaining objections are maintained because amended para [00169] is not identical to originally filed para [00114] and [001169].  There are still differences.  With respect to the arguments regarding Fig. 44 providing support there are a lot of assumptions about being made of what is shown in Fig. 44 as it is translated into the written description of the specification.  One example of this is how Fig. 44 is an exploded view, and although in such a view it may seem that the areas are not concentric, that doesn’t necessarily mean when the device is actually in use that such regions are not concentric.  So Fig. 44 doesn’t inherently support the device being not concentric.  Another example exists where the “lateral” direction is not defined and yet is assumed from the figure.  Although different parts of the specification may be translated elsewhere, this should not be done liberally such that new matter is introduced into the disclosure that was not originally there.
With respect to the 112 rejection(s), Applicant’s amendments and arguments overcome those rejections.
With respect to the 102/103 rejections, the rejection relies on “two of the disk-shaped electrode” as reading on the claimed first and second active regions.  In Rogers it is a “ring-shaped” electrode that is concentric with a “disk-shaped electrode,” not two disk-shaped electrodes.  Therefore, it appears that Applicant may be arguing against something that is not in the rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818.  The examiner can normally be reached on M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L CERIONI/Primary Examiner, Art Unit 3791


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “The general rule is resistivity increases with increasing temperature in conductors and decreases with increasing temperature in insulators,” https://physics.info/electric-resistance; accessed 10/22/21).